DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27, 50, 51 and 52
(i) It is unclear what the term “handle” means.  This term is recited in all of the independent claims.  To handle a packet, or an action such as queuing/dequeuing, may encompass such disparate embodiments as (i) simply performing a single superficial act of preparation, such as setting aside or allocating a name to a data structure that exists only in the abstract, to (ii) the entire process of “handling” a packet/action including specific actions such as receiving, enqueuing and dequeuing a packet in an actual physical memory location by executing specific code by a processor.  The recitation of “handle” is indefinite because, even in view of the 
Examiner’s response: Please note that, generally speaking, the Specification is not imported into the claims.  Thus, applying the broadest reasonable interpretation claim construction principle, any descriptions of the term “handling” in the Specification would be taken into consideration in claim construction but would not serve to explicitly delineate the scope the claim term.  
More importantly, though, the examiner notes that the instances of “handling” pointed out by Applicant all have to do specifically with the “handling” of the “queuing” of packets.  If the claims had recited the handling of the queuing, then Applicant’s arguments would have more relevance and force.  However, the claims recite: “handle a packet of a flow” [and similarly for the other independent claims].  In the independent claims, the claim language does not include the handling of the queueing of packets, but instead, claims the handling of packets.  The “handling of packets”, per se, is not further addressed by the Specification.
ALL DEPENDENT CLAIMS
(i) Please note that all dependent claims are rejected as indefinite for depending from indefinite independent parent claim(s), as set forth above.

Response to Arguments
Please see updated Section 112 indefiniteness rejection above, including the examiner’s comments to Applicant’s response.
Applicant's arguments pertaining to the Section 103 rejections have been fully considered but they are not persuasive.  McKinney’s teachings cited below may be applied in two ways, under the broadest reasonable interpretation, to reject the limitation at issue.  In particular, the queues 406 and 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 30-32, 39, 50, 51, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0036636 A1 to Holla et al., in view of U.S. Patent No. 9,374,325 B2 to McKenney.
As to claim 27, Holla discloses 
An apparatus, comprising: at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: handle a packet of a flow based on a packet queuing memory space including a hash entry space configured to maintain a set of H hash entries and a packet queue space configured to maintain a set of Q packet queues, wherein H is greater than Q. (see, e.g., Figs. 5 and 3 and paragraphs 27-30, 
Holla does not appear to explicitly disclose wherein only a subset of the hash entries in the hash entry space point to ones of the packet queues in the packet queue space.
McKenney discloses wherein only a subset of the hash entries in the hash entry space point to ones of the packet queues in the packet queue space. (see, e.g., Fig. 4 [and col. 11, which discusses Fig. 4], where the first two queues to session 1, i.e., 406/408, are understood to be the entirety of a packet queue space, wherein that packet queue space may be understood as the packet queues only for session 1, thus 406 and 408 teach “ones of the packet queues in the packet queue space”, and hash values H1 and H2 teach the recited “subset of the hash entries”, wherein H1 and H2 point to the packet queues 406 and 408, teaching this limitation; 
Furthermore, “ones of the packet queues in the packet queue space” may be understood as merely referring to any one or ones of the packet queues in the packet queue space, under the broadest reasonable interpretation.  In other words, under this interpretation, “ones of the packet queues in the packet queue space” need not refer the entirety of the packet queues in the packet queue space; just any one or ones of the packet queues would suffice.  In view of this interpretation, it is clear that hash values H1 and H2, i.e., “only a subset of the hash entries of the hash entry space”, pointing to packet queues 406 and 408, i.e., clearly “ones of the packet queues in the packet queue space”, would suffice to reject this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize McKenney’s teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that hash value and queue space mapping disclosed in McKenney discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient mapping.  The cited references are in the 

As to claim 30, Holla and McKenney teach the apparatus as in the parent claim 27. 
Holla discloses wherein the packet is handled based on a hash function configured to hash the packet into one of the hash entries of the hash entry space. (see, e.g., Figs. 5 and 3 and paragraphs 27-30, disclosing hashing a flow 5-tuple to generate a further hash value in the indirection table, which has 16 hash indexes/values, whereas there are only 4 receive queues)
As to claim 31, Holla and McKenney teach the apparatus as in the parent claim 27. 
Holla discloses wherein at least a portion of the packet queues of the packet queue space are pointed to by ones of the hash entries of the hash entry space. (see, e.g., Figs. 5 and 3 and paragraphs 27-30, disclosing hashing a flow 5-tuple to generate a further hash value in the indirection table, which has 16 hash indexes/values, whereas there are only 4 receive queues, which are all pointed to by the hash values/entries of the indirection table)
As to claim 32, Holla and McKenney teach the apparatus as in the parent claim 27. 
Holla discloses wherein, when one of the packet queues has at least one packet queued, the hash entry associated with the one of the packet queues includes a pointer to the one of the packet queues (see, e.g., Figs. 5 and 3 and paragraphs 27-30, disclosing hashing a flow 5-tuple to generate a 
As to claim 39, Holla and McKenney teach the apparatus as in the parent claim 27. 
Holla discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: identify, from the hash entry space, a hash entry associated with the packet; and based on a determination that the hash entry includes a pointer to one of the packet queues, add the packet to the one of the packet queues. (see, e.g., Figs. 5 and 3 and paragraphs 27-30, disclosing hashing a flow 5-tuple to generate a further hash value in the indirection table, which has 16 hash indexes/values, whereas there are only 4 receive queues, which are all pointed to by the hash values/entries of the indirection table, and enqueuing the packet in the queue designated by the indirection table mapping as in Fig. 3)
AS to claims 50, 51 and 52, please see rejection above for claim 27.

Claim(s) 29, 33-36, 38, 41-44, 46-47, 37 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0036636 A1 to Holla et al., in view of U.S. Patent No. 9,374,325 B2 to McKenney, further in view of “the Flow Queue Codel Packet Scheduler and active queue management algorithm” to T Hoeiland-Joergensen (“FQ-Codel”, cited on IDS).
As to claim 29, Holla and McKenney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein, when one of the hash entries is associated with a packet queue in the packet queue space that is left empty by departure of the packet, the one of the hash entries becomes empty  (pages 6 and 8:  disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues that had been left empty in prior iterations of the disclosed packet processing, further teaching that queues are referenced 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 33, Holla and McKenney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the packet is handled based on a scheduler configured to service ones of the packet queues with at least one packet queued.  (pages 6 and 8 disclosing scheduler).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management 
As to claim 34, Holla, McKenney and FQ-CoDel teach the apparatus as in the parent claim 33. 
FQ-Codel discloses wherein the ones of the packet queues with at least one packet queued are maintained as a linked list.   (pages 6 and 8 disclosing new/active queues that are serviced in round robin fashion, this teaching a functional linked list of queues linked in order).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 35, Holla, McKenney and FQ-CoDel teach the apparatus as in the parent claim 33. 
FQ-Codel discloses wherein the scheduler is a round robin scheduler.   (pages 6 and 8:  disclosing new/active queues that are serviced/scheduled in round robin fashion).

As to claim 36, Holla, McKenney and FQ-CoDel teach the apparatus as in the parent claim 33. 
FQ-Codel discloses wherein the scheduler maintains a set of available packet queues comprising ones of the packet queues of the packet queue space that are empty. (pages 6 and 8:  disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, thus teaching that such old/inactive/empty queues must necessarily be kept track of, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited 
As to claim 38, Holla, McKenney and FQ-CoDel teach the apparatus as in the parent claim 36. 
FQ-Codel discloses wherein the scheduler is configured to transition ones of the packet queues between being associated with the scheduler and being included in the set of available packet queues based on packet events. (pages 6 and 8:  disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, thus teaching that such old/inactive/empty queues must necessarily be kept track of, teaching this limitation: when the queue is nonempty, it is associated with the scheduler, since it is actively being serviced/scheduled, and when the queue become empty, i.e., a “packet event”, it becomes nonactive and one of the available packet queues).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue 
As to claim 41, Holla and McKinney teach the apparatus as in the parent claim 27. 
Holla discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: identify, from the hash entry space, a hash entry associated with the packet (see, e.g., Figs. 5 and 3 and paragraphs 27-30, disclosing hashing a flow 5-tuple to generate a further hash value in the indirection table, which has 16 hash indexes/values).
FQ-Codel discloses determine, based on a determination that the hash entry is empty, whether an available packet queue is available in the packet queue space; and based on a determination that an available packet queue is available in the packet queue space: add the available packet queue to a set of active packet queues associated with a scheduler; set the hash entry to point to the available packet queue in the set of active packet queues associated with the scheduler; and enqueue the packet and increment a packet counter of the available packet queue. (pages 6-9: disclosing determining a queue for a packet based on its hash value, also further see pages 10-11, disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, thus teaching that such 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 42, Holla and McKinney the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: update a packet counter of a packet queue of the packet; and based on a determination that the packet counter of the packet queue of the packet is indicative that the packet queue is not empty, keep the packet queue of the packet in a set of active packet queues associated with a scheduler. (pages 6-9: disclosing determining a queue for a packet based on its hash value, also further see pages 10-11, disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 43, Holla and McKinney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: update a packet counter of a packet queue of the packet; and based on a determination that the packet counter of the packet queue of the packet is indicative that the packet queue is empty: identify a hash entry associated with the packet queue of the packet; reset the hash entry associated with the packet queue of the packet; and move the packet queue of the packet from a list of active packet queues associated with a scheduler 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 44, Holla and McKinney teach the apparatus as in the parent claim 27. 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination 
As to claim 46, Holla and McKinney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: identify, from the hash entry space, a hash entry associated with the packet; based on a determination that the hash entry is empty, determine whether an available packet queue is available in the packet queue space; and based on a determination that an available packet queue is available in the packet queue space: add the available packet queue to a set of active packet queues associated with a scheduler; set the hash entry to point to the available packet queue in the set of active packet queues associated with the scheduler; increment a hash entry counter of the available packet queue; enqueue the packet and increment a packet counter of the available packet queue; and increment a packet counter of the hash entry associated with the packet. (pages 6-9: disclosing determining a queue for a packet based on its hash value, also further see pages 10-11, disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, where if a packet become empty as a result of a dequeuing action, it is released/assigned to the old/inactive/empty queues set, thus teaching that such old/inactive/empty and active queues must necessarily be kept track of, teaching this limitation; further see pages 13 and 15, disclosing packet count and head/tail flow pointer).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited 
As to claim 47, Holla and McKinney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: identify, from the hash entry space, a hash entry associated with the packet; update a packet counter of a packet queue of the packet and a packet counter of the hash entry associated with the packet; and based on a determination that the packet counter of the hash entry associated with the packet is indicative that the hash entry associated with the packet is not empty, keep the packet queue of the packet in a list of active packet queues associated with a scheduler  (pages 6-9: disclosing determining a queue for a packet based on its hash value, also further see pages 10-11, disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, where if a packet become empty as a result of a dequeuing action, it is released/assigned to the old/inactive/empty queues set, thus teaching that such old/inactive/empty and active queues must necessarily be kept track of, teaching this limitation; further see pages 13 and 15, disclosing packet count and head/tail flow pointer).

As to claim 49, Holla and McKinney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: identify, from the hash entry space, a hash entry associated with the packet; update a packet counter of a packet queue of the packet and a packet counter of the hash entry associated with the packet; and based on a determination that the packet counter of the hash entry associated with the packet is indicative that the hash entry associated with the packet is empty: reset a queue pointer in the hash entry associated with the packet; update a hash entry counter of the packet queue of the packet; and based on a determination that the hash entry counter of the packet queue of the packet is indicative that the packet queue of the packet is empty, move the packet queue of the packet from a list of active packet queues associated with a 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 37, Holla, McKinney and FQ-Codel teach the apparatus as in the parent claim 36. 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize McKinney’s teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in McKenney discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
FQ-Codel discloses available packet queues (pages 6 and 8:  disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, i.e., available packet queues).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel’s teachings, in conjunction with McKinney’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the LIFO teachings disclosed in McKenney discussed above may be combined with and/or be modified by and/or modify the available packet queues disclosed in FQ-CoDel, to reject this claim.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and .

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0036636 A1 to Holla et al., in view of U.S. Patent No. 9,374,325 B2 to McKenney, further in view of U.S. Patent Publication No. 2019/0289033 A1 to Pan.
As to claim 40, Holla and McKinney teach the apparatus as in the parent claim 27. 
Holla discloses identify, from the hash entry space, a hash entry associated with the packet (see, e.g., Figs. 5 and 3 and paragraphs 27-30, disclosing hashing a flow 5-tuple to generate a further hash value in the indirection table, which has 16 hash indexes/values)
Pan discloses based on a determination that the hash entry is empty, drop the packet based on a determination that an available packet queue is not available in the packet queue space. (paragraph 116).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Pan’s teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in Pan discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would .

Allowable Subject Matter
Claims 45 and 48 may potentially be directed to allowable subject matter, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all outstanding rejections/objections are successfully traversed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2016/0323172 A1 to Friend (paragraph 55) and U.S. Patent No. 7,302,377 B1 to Deepak (col. 8, lines 1-10), for the feature of “wherein only a subset of the hash entries in the hash entry space point to ones of the packet queues in the packet queue space”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463